Case 2:20-cv-10914-CAS-JEM Document 57 Filed 07/13/21 Page 1 of 3 Page ID #:1511




    1   Scott P. Cooper (SBN 96905)               Neville L. Johnson (SBN 66329)
        scooper @proskauer.com                    njohnson@jjllplaw.com
    2   Jennifer L. Jones (SBN 284624)            Douglas L. Johnson (SBN 209216)
        jljones@proskauer.com                     djohnson@jjllplaw.com
    3   PROSKAUER ROSE LLP                        JOHNSON & JOHNSON LLP
        2029 Century Park East, Suite 2400        439 North Canon Drive, Suite 200
    4   Los Angeles, California 90067             Beverly Hills, California 90210
        Tel.: 310.557.2900                        Tel.: 310-975-1080
    5   Fax: 310.557.2193                         Fax: 310-975-1095
    6   Myron D. Rumeld*                          Steven. A Schwartz*
        mrumeld@proskauer.com                     steveschwartz@chimicles.com
    7   Neil V. Shah*                             CHIMICLES SCHWARTZ KRINER
        nshah@proskauer.com                       & DONALDSON-SMITH LLP
    8   Anastasia S. Gellman*                     361 West Lancaster Avenue
        agellman@proskauer.com                    Haverford, PA 19041
    9   PROSKAUER ROSE LLP                        Tel.: 610-642-8500
        Eleven Times Square                       Fax: 610-649-3633
  10    New York, NY 10036                        * admitted pro hac vice
        Tel.: 212.969.3000
  11    Fax: 212.969.2900                         Robert J. Kriner, Jr.*
        * admitted pro hac vice                   rjk@chimicles.com
  12                                              Emily L. Skaug*
        Jani K. Rachelson*                        els@chimicles.com
  13    jrachelson@cwsny.com                      CHIMICLES SCHWARTZ KRINER
        Evan R. Hudson-Plush*                     & DONALDSON-SMITH LLP
  14    ehudson-plush@cwsny.com                   2711 Centerville Road, Suite 201
        COHEN WEISS AND SIMON LLP                 Wilmington, DE 19808
  15    900 Third Avenue, Suite 2100              Tel.: 302-656-2500
        New York, NY 10022-4869                   Fax: 302-656-9053
  16    Tel.: 212.563.4100                        * admitted pro hac vice
        Fax: 646.473.8254
  17    * admitted pro hac vice
  18    Attorneys for All Defendants excepting    Attorneys for Plaintiffs
        Bob Kaliban
  19
                             UNITED STATES DISTRICT COURT
  20
              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  21
        EDWARD ASNER,, et al.,                   CASE NO. 2:20-cv-10914-CAS (JEMx)
  22
                   Plaintiffs,                   STIPULATION REGARDING
  23                                             CONTINUANCE OF HEARING ON
             vs.                                 MOTION TO DISMISS AMENDED
  24                                             COMPLAINT
     THE SAG-AFTRA HEALTH FUND,
  25 et al.,                                     July 19, 2021 at 10:00 a.m.
  26               Defendants.                   The Hon. Christina A. Snyder
  27                                             [Proposed Order filed concurrently
                                                 herewith]
  28
         STIPULATION REGARDING CONTINUANCE OF HEARING ON MOTION TO DISMISS
                  AMENDED COMPLAINT (Case No. 2:20-cv-10914-CAS (JEMx))
Case 2:20-cv-10914-CAS-JEM Document 57 Filed 07/13/21 Page 2 of 3 Page ID #:1512




    1        IT IS HEREBY STIPULATED by and between plaintiffs Edward Asner, et
    2 al., individually on behalf of themselves and others similarly situated (“Plaintiffs”),
    3 and defendants The SAG-AFTRA Health Fund, et al., with the exception of
    4 defendant Bob Kaliban (“Defendants”) (collectively, the “Parties”), by and through
    5 their respective undersigned counsel, as follows:
    6        WHEREAS, Defendants filed a motion to dismiss Plaintiffs’ amended
    7 complaint on April 30, 2021, setting a hearing date by mutual agreement of the
    8 parties for July 19, 2021 at 10:00 a.m.;
    9        WHEREAS, on July 9, 2021 the Court issued a Scheduling Notice, Dkt. 56,
  10 rescheduling the hearing on Defendants’ motion to dismiss for August 16, 2021;
  11         WHEREAS, lead counsel for Defendants has previously arranged personal
  12 travel and vacation plans on August 16, 2021 and it would be a hardship for him to
  13 prepare for and attend oral argument on the motion to dismiss on that date;
  14         WHEREAS, counsel for the parties have conferred and are both available for
  15 oral argument on Monday, August 30, 2021 at 10:00 a.m., a regularly scheduled
  16 civil motion day for the Court;
  17         WHEREAS, a continuance of the motion hearing date would not impact the
  18 date of any submissions or of the case schedule, as the motion to dismiss is fully
  19 briefed and no other case deadlines have been set; and
  20         WHEREAS, the Parties believe that the continuance advances the interests of
  21 efficiency and justice, and will not prejudice the interests of either side.
  22         NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED that:
  23         The parties request the hearing on Defendants’ motion to dismiss the
  24 Amended Complaint, Dkt. 45, previously scheduled for August 16, 2021 at 10:00
  25 a.m., be continued to August 30, 2021 at 10:00 a.m., or another date convenient for
  26 the parties and the Court.
  27
  28
        STIPULATION REGARDING CONTINUANCE OF HEARING ON MOTION TO DISMISS
                 AMENDED COMPLAINT (Case No. 2:20-cv-10914-CAS (JEMx))
Case 2:20-cv-10914-CAS-JEM Document 57 Filed 07/13/21 Page 3 of 3 Page ID #:1513




    1                                        Respectfully Submitted,
    2
        DATED: July 13, 2021                 PROSKAUER ROSE LLP
    3
                                             By:        /s/ Jennifer L. Jones
    4
                                                 Jennifer L. Jones
    5                                        Attorneys for All Defendants excepting Bob
    6                                        Kaliban

    7 DATED: July 13, 2021                   CHIMICLES SCHWARTZ KRINER
                                             & DONALDSON-SMITH LLP
    8
    9                                        By:        /s/ Steven A. Schwartz
  10                                             Steven A. Schwartz
                                             Attorneys for Plaintiffs
  11
  12                                E-FILING ATTESTATION
  13          I, Jennifer L. Jones, attest pursuant to Local Rule 5-4.3.4(a)(2)(i) that all other
  14 signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
  15 content and have authorized the filing.
  16
  17                                           /s/ Jennifer L. Jones
  18                                           Jennifer L. Jones
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
         STIPULATION REGARDING CONTINUANCE OF HEARING ON MOTION TO DISMISS
                  AMENDED COMPLAINT (Case No. 2:20-cv-10914-CAS (JEMx))
